           Case 2:18-cv-01860-TLN-EFB Document 16 Filed 10/28/19 Page 1 of 13


 1   STANLEY GOFF (Bar No. 289564)
     LAW OFFICE OF STANLEY GOFF
 2   15 Boardman Place Suite 2
     San Francisco, CA 94103
 3   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
 4

 5   Attorneys for Plaintiff Brian Buster

 6                               UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8
      BRIAN BUSTER;                            CASE NO.: 2:18-cv-01860
 9
                                               FIRST AMENDED COMPLAINT
10           Plaintiffs,
                                               1. Violation of Plaintiff’s Fourth
11
                                               Amendment Rights 42 U.S.C §1983
      v.                                       (Excessive Force and Monell);
12
                                               2. Negligence;
                                               3. Battery;
13
                                               4. Intentional Infliction of Emotional
                                               Distress;
14
                                               5. Bane Act Violation
15    CITY OF VALLEJO, OFFICER KENNETH         DEMAND FOR JURY TRIAL
      JACKSON, OFFICER ROBERT
16    DEMARCO and DOE VALLEJO POLICE
      OFFICERS 1-25;
17

18           Defendants.

19

20

21

22

23
                                              1
24

25

26
           Case 2:18-cv-01860-TLN-EFB Document 16 Filed 10/28/19 Page 2 of 13


 1
            Plaintiff, demanding a jury trial, brings this action against Defendants CITY OF
 2   VALLEJO, OFFICER KENNETH JACKSON, OFFICER ROBERT DEMARCO, DOE
 3   VALLEJO OFFICERS 1-25, inclusive, for general, consequential, compensatory, punitive and

 4   statutory damages, costs and attorneys’ fees resulting from defendants’ unconstitutional and
     tortious conduct, and as grounds therefore allege as follows:
 5
                                                I. PARTIES
 6
        1. Plaintiff Brian Buster, was at all times relevant to this complaint, living in the City of
 7
     Vallejo, which is located within the Eastern District of California.
 8

 9      2. Defendant CITY OF VALLEJO (“VALLEJO”) is a legal entity established under the

10   laws of the state of California with all the powers specified and necessarily implied by the

11   Constitution and laws of the State of California. VALLEJO is a municipality located within the
     Eastern District of California.
12

13
        3. Defendant OFFICER ROBERT DEMARCO, is a police officer employed by the City of
14
     Vallejo and was employed as police officer for the City of Vallejo at the time of the incident in
15
     question. This Defendant is being sued in his individual capacity.
16

17      4. Defendant OFFICER KENNETH JACKSON, is a police officer employed by the City of

18   Vallejo and was employed as police officer for the City of Vallejo at the time of the incident in

19   question. This Defendant is being sued in his individual capacity.

20
        5. Defendant Doe Vallejo Police Officers were employed by the City of Vallejo at the time
21
     of the incident, whose identities and capacities are unknown at this time to the Plaintiff. These
22
     Doe Officers are being sued in their individual capacities.
23
                                                      2
24

25

26
           Case 2:18-cv-01860-TLN-EFB Document 16 Filed 10/28/19 Page 3 of 13


 1
        6. All defendants acted under the color of law as it pertains to this complaint.
 2

 3                                   II. JURISDICTION AND VENUE

 4      7. This action is brought pursuant to 42 U.S.C. §§ 1983, 1988 and 12132 and the Fourth and
     Fourteenth Amendments to the United States Constitution, made applicable to Defendants
 5
     through the Fourteenth Amendment to the United States Constitution. This Court has jurisdiction
 6
     over plaintiffs’ claims under 28 U.S.C. § 1331 and 28 U.S.C. § 1343(a). This Court has further
 7
     jurisdiction over plaintiffs’ state law claims under 28 U.S.C. § 1367 as those claims form part of
 8
     the same case and controversy under Article III of the United States Constitution.
 9

10      8. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the events giving rise

11   to this action occurred in the City of Vallejo California, which is located in this district.

12
                                       III. STATEMENT OF FACTS
13

14
        9. On or around May 19, 2017 at 11:00 p.m. the plaintiff’s then 16 year-old daughter named
15
     S.B. called him and told him that a man (who was in his 30’s) slapped her in the face. The
16
     plaintiff’s older daughter Cecilia and boyfriend Jose witnessed the assault.
17
        10. Upon hearing this information, the plaintiff (being a concerned father) wanted to know
18
     what had happened and thought he knew where this man lived. The plaintiff jumped in his car
19
     and drove to where he thought the man was located to confront him.
20
        11. A co-worker of the plaintiff lived next door to where he thought the man who slapped his
21
     daughter lived. When the plaintiff pulled up, his co-worker informed the plaintiff that the man he
22
     was looking for did not live at that location.
23
                                                        3
24

25

26
           Case 2:18-cv-01860-TLN-EFB Document 16 Filed 10/28/19 Page 4 of 13


 1      12. About fifteen minutes later, the plaintiff’s 16 year-old daughter called him again,

 2   sounding hysterical and told the plaintiff to rush over to her immediately and abruptly hung up
 3   the phone, without telling the plaintiff what was going on.
 4      13. The plaintiff, being very scared and concerned for the imminent welfare of his daughter,
 5   jumped in his car and drove towards his home as fast as he could.
 6      14. The distance that the plaintiff had to travel to get to his daughter was approximately 1.5 -
 7   2.0 miles.
 8      15. By the time the plaintiff arrived at his home, he noticed blue police lights behind him.
 9   The plaintiff pulled over in front of his neighbors house, exited his vehicle, looking for his 16
10   year-old daughter, and calling out her name loudly.
11      16. The defendant police officers Demarco and Jackson immediately pulled over after the
12   plaintiff and issued and order for him to lie down on the ground.
13      17. The plaintiff instantly got on his stomach and spread his hands, palms side down to the
14   ground, not resisting at all as shown in the body camera video that will be produced into
15   evidence for this case.
16      18. At that moment, it is believed that defendant Demarco kicked the plaintiff in the face,
17   head and other parts of his upper body.
18      19. It is also believed that shortly after Demarco kicked the plaintiff in the face, defendant
19   Jackson delivered an elbow strike to the plaintiff’s head area.
20
        20. When the plaintiff instinctively covered up his head and face and curled up in a fetal
21
     position on the ground, it is believed that defendant Demarco pulled out a baton and struck the
22
     plaintiff several times on his back, elbow, ribcage area, and shoulders.
23
                                                      4
24

25

26
           Case 2:18-cv-01860-TLN-EFB Document 16 Filed 10/28/19 Page 5 of 13


 1      21. While being beaten by the defendants, the plaintiff was screaming for his daughter to

 2   ensure that she was not in danger or distress, and attempted telling the defendant officers what

 3   had occurred regarding his child.

 4      22. The defendants then informed the plaintiff that they would shoot him if he said anything

 5   else, in which the plaintiff responded “what do you want me to do” “What do you want me to do”

 6      23. The plaintiff was subsequently taken to Sutter Hospital in Solano County and received
 7   stitches on his elbow due to a laceration he received from one of the baton strikes.
 8      24. As a result of this conduct by the defendants, the plaintiff suffers from extreme levels of
 9   anxiety on a daily basis. Further, the plaintiff did not have use of his elbow for six months, and
10   his elbow still does not properly function, and it is now deformed.
11      25. Plaintiff filed a timely government claim against the City of Vallejo pursuant to
12   California Government Code §910, et seq., which was received November 21, 2017. Well over
13   45 days later, the plaintiff received a rejection letter regarding this tort claim, dated December
14   26, 2017.
15

16

17

18

19

20

21

22

23
                                                      5
24

25

26
           Case 2:18-cv-01860-TLN-EFB Document 16 Filed 10/28/19 Page 6 of 13


 1
                                          IV. CAUSES OF ACTION
 2                                              FIRST CLAIM
 3    (Violation of Plaintiff’s Fourth Amendment Rights 42 U.S.C §1983 (Excessive Force and

 4                                     Monell) – As to All Defendants)

 5
        26. Plaintiffs incorporate herein by reference the preceding paragraphs of this complaint as
 6
     fully set forth herein.
 7
        27. That Defendant Demarco and Does 1-25, acting under color of law, used unreasonable and
 8
     excessive force on May 20, 2017, by deliberately and intentionally kicking the plaintiff in the
 9
     face, head and other parts of his upper body.
10
        28. That Defendant Jackson and Does 1-25, acting under color of law, used unreasonable and
11
     excessive force on May 20, 2017, by deliberately and intentionally delivered an elbow strike to
12
     the plaintiff’s head area.
13
        29. (i) Plaintiff was unarmed; (ii) Plaintiff did not pose any threat to defendant officers or
14
     bystanders; (iii) at the time of this assaultive conduct, the plaintiff was not resisting or evading
15
     because he was lying on his stomach with his hands spread, palm side down, to the ground, (v)
16
     other alternative methods were available to effectuate a seizure.
17
        30. Such actions were in conscious and reckless disregard of the risk of injury and under the
18
     circumstances there was no objectively reasonable basis for the defendants’ actions.
19
        31. That Defendant Demarco and Does 1-25, acting under color of law, used unreasonable and
20
     excessive force on May 20, 2017, by deliberately and intentionally using a baton to strike the
21
     plaintiff several times on his back, elbow, ribcage area, and shoulders. (i) Plaintiff was unarmed;
22
     (ii) Plaintiff did not pose any threat to defendant officers or bystanders; (iii) at the time of this
23
                                                        6
24

25

26
           Case 2:18-cv-01860-TLN-EFB Document 16 Filed 10/28/19 Page 7 of 13


 1   assaultive conduct, the plaintiff was not resisting or evading at the time the baton strikes were

 2   delivered, because he instinctively covered up his head and face and curled up in a fetal position

 3   on the ground to avoid being kicked in the face and head again. (v) other alternative methods

 4   were available to effectuate a seizure. Such actions were in conscious and reckless disregard of

 5   the risk of injury and under the circumstances there was no objectively reasonable basis for the

 6   defendants’ actions.

 7

 8      32. Defendant Vallejo deprived Plaintiff of his rights, privileges, and immunities secured by

 9   the United States Constitution by, among other things, failing to adequately train, its officers

10   regarding not using excessive force on people who are being apprehended, and are not resisting.

11      33. Furthermore, Vallejo has a widespread or longstanding custom and practice of not

12   carefully handling individuals once they are in police custody, together with its lack of, or

13   inadequate, training amounts to deliberate indifference towards the constitutional rights of

14   individuals.

15      34. As a direct result of the named DEFENDANT OFFICERS, Vallejo, and Does 1-25’s

16   actions and inactions, Plaintiff’s constitutional rights were violated, resulting in Plaintiff’s
17
     injuries.
18
        35. The conduct of the named Defendant Officers and Does 1-25, as alleged, was intended to
19
     cause injury to Plaintiff and was done in conscious disregard of Plaintiff’s rights and safety and
20
     thus constitutes malice. In addition, by their conduct, the Defendant Officers subjected Plaintiff
21
     to cruel and unjust hardship in conscious disregard of his civil rights, thus constituting
22
     oppression.
23
                                                        7
24

25

26
            Case 2:18-cv-01860-TLN-EFB Document 16 Filed 10/28/19 Page 8 of 13


 1      36. Because the above acts were performed in a malicious, and/or oppressive manner, plaintiff

 2   is entitled to recover punitive damages from named Defendant Officers and Does 1-25 in an

 3   amount according to proof.

 4
                                             SECOND CLAIM
 5                (Negligence – As to all Defendant Officers, Vallejo and DOES 1-25)
 6
         37. By virtue of the foregoing, Defendant Officers Demarco and Jackson owed Plaintiff a
 7
     duty of due care not to cause the Plaintiff to suffer undue harm, and that this duty was breached
 8
     by the Defendants’ negligence and failure to exercise due care in their handling of the Plaintiff.
 9
         38. As a direct and proximate cause of the aforementioned acts of Defendants, Plaintiff was
10
     injured as set forth above and is entitled to compensatory damages according to proof at the time
11
     of trial.
12
         39. Defendant Officers Demarco and Jackson are liable for all injuries caused by their acts, to
13
     the same extent as a private person pursuant to California Government Code Section 820(a).
14
         40. Defendants Demarco and Jackson as public employees are not exonerated or immune
15
     from liability for negligence for causing the Plaintiff to suffer harm pursuant to California
16
     Government Code Section 820.8.
17
         41. Because Defendant Officers Demarco and Jackson were acting as employees of Vallejo
18
     at the time of the incident, and because they were acting within the scope and course of their
19
     employment and under the direct control and supervision of VALLEJO, VALLEJO is liable to
20
     the Plaintiff for negligence pursuant to California Government Code §815.2.
21

22

23
                                                      8
24

25

26
           Case 2:18-cv-01860-TLN-EFB Document 16 Filed 10/28/19 Page 9 of 13


 1                                             THIRD CLAIM

 2                  (Battery – As to All Defendant Officers, Vallejo and DOES 1-25)

 3      42. Plaintiffs incorporate herein by reference the preceding paragraphs of this complaint as
 4   fully set forth herein.
 5      43. Defendant Officers and DOES 1-25 while working as police officers for Vallejo, and
 6   acting within the course an scope of their duties, by deliberately and intentionally kicking the
 7   plaintiff in the face, head and other parts of his upper body, delivering an elbow strike to the
 8   plaintiff’s head area and then subsequently using a baton to strike the plaintiff several times on
 9
     his back, elbow, ribcage area, and shoulders.
10
         44. (i) Plaintiff was unarmed; (ii) Plaintiff did not pose any threat to defendant officers or
11
     bystanders; (iii) at the time of this assaultive conduct, the plaintiff was not resisting or evading.
12
     (iv) other alternative methods were available to effectuate a seizure, and that this unwanted
13
     contact occurred without Plaintiff’s consent.
14
         45. Defendant Officers Demarco and Jackson are liable for all injuries caused by their acts, to
15
     the same extent as a private person pursuant to California Government Code Section 820(a).
16
         46. Defendants Demarco and Jackson as public employees are not exonerated or immune
17
     from liability for battery for causing the Plaintiff to suffer harm pursuant to California
18
     Government Code Section 820.8.
19
         47. Because Defendant Officers Demarco and Jackson were acting as employees of Vallejo
20
     at the time of the incident, and because they were acting within the scope and course of their
21
     employment and under the direct control and supervision of VALLEJO, VALLEJO is liable to
22
     the Plaintiff for Battery pursuant to California Government Code §815.2.
23
                                                        9
24

25

26
          Case 2:18-cv-01860-TLN-EFB Document 16 Filed 10/28/19 Page 10 of 13


 1
        48. Defendant Officers Demarco and Jackson and DOES 1-25’s conduct as described above
 2   was willful, malicious, oppressive, knowing, and intentional; accordingly, Plaintiff seeks an
 3   award of punitive and exemplary damages in an amount according to proof for damages caused

 4   by Defendants’ conduct.
                                             FOURTH CLAIM
 5
       (Intentional Infliction of Emotional Distress – As to All Defendant Officers, Vallejo and
 6
                                                 DOES 1-25)
 7

 8     49. Based on the following it is alleged that Defendant Officers are also liable to the Plaintiff

 9   for Intentional Infliction of Emotional Distress.

10     50. That the Defendants deliberately and intentionally kicked the plaintiff in the face, head

11   and other parts of his upper body, delivered an elbow strike the plaintiff’s head area and
12
     subsequently used a baton to strike the plaintiff several times on his back, elbow, ribcage area,
13
     and shoulders;
14
       51. That this conduct was extreme and outrageous;
15
       52. That the Defendant Officers intended to cause the Plaintiff severe emotional distress by
16
     engaging in this conduct;
17
       53. The plaintiff suffered severe emotional distress based on the defendants’ conduct.
18
       54. Defendant Officers Demarco and Jackson are liable for all injuries caused by their acts, to
19
     the same extent as a private person pursuant to California Government Code Section 820(a).
20
       55. Defendants Demarco and Jackson as public employees are not exonerated or immune
21
     from liability for Intentional Infliction of Emotional Distress for causing the Plaintiff to suffer
22
     harm pursuant to California Government Code Section 820.8.
23
                                                         10
24

25

26
           Case 2:18-cv-01860-TLN-EFB Document 16 Filed 10/28/19 Page 11 of 13


 1       56. Because Defendant Officers Demarco and Jackson were acting as employees of Vallejo

 2   at the time of the incident, and because they were acting within the scope and course of their

 3   employment and under the direct control and supervision of VALLEJO, VALLEJO is liable to

 4   the Plaintiff for Intentional Infliction of Emotional Distress pursuant to California Government

 5   Code §815.2.

 6
         57. Defendant Officers and DOES 1-25’s conduct as described above was willful, malicious,
 7
     oppressive, knowing, and intentional; accordingly, Plaintiff seeks an award of punitive and
 8   exemplary damages in an amount according to proof for damages caused by Defendants’
 9   conduct.
                                              FIFTH CLAIM
10
          (BANE ACT VIOLATION – As to All Defendant Officers, Vallejo and DOES 1-25)
11

12      58. Plaintiffs incorporate herein by reference the preceding paragraphs of this complaint as

13   fully set forth herein.

14      59. Defendant Officers and DOES 1-25 while working as police officers for Vallejo, and

15   acting within the course an scope of their duties, deliberately and intentionally kicked the

16   plaintiff in the face, head and other parts of his upper body, delivered an elbow strike to the

17   plaintiff’s head area, and then subsequently used a baton to strike the plaintiff several times on

18   his back, elbow, ribcage area, and shoulders.

19       60. Defendant Officers interfered with Plaintiff’s Fourth Amendment right to be free from the

20   unlawful seizure of his person through the exercise of excessive force when they engaged in this
21   conduct.
22

23
                                                      11
24

25

26
            Case 2:18-cv-01860-TLN-EFB Document 16 Filed 10/28/19 Page 12 of 13


 1       61. That upon observing the Defendant Officers exercising excessive force upon his person,

 2   the Plaintiff reasonably believed that if he exercised his right to be free from the unlawful use of

 3   excessive force upon his person, that the Defendant Officers would commit violence against him.

 4       62. That Defendant Officers injured the Plaintiff to prevent him from exercising these

 5   rights.

 6       63. That Plaintiff was harmed because he suffered physical injuries, as well as severe

 7   emotional stress as a result of the violent acts imposed on him by the Defendant Officers

 8   and;

 9       64. The Defendant Officers use of excessive force to prevent the Plaintiff from exercising his

10   rights was a substantial factor in causing his harm.

11       65. Because Defendant Officers Demarco and Jackson were acting as employees of

12   VALLEJO at the time of the incident, and because they were acting within the scope and course

13   of their employment and under the direct control and supervision of VALLEJO, VALLEJO is

14   liable to the Plaintiff for BANE ACT violation pursuant to California Government Code §815.2.

15

16

17

18

19

20

21

22

23
                                                      12
24

25

26
          Case 2:18-cv-01860-TLN-EFB Document 16 Filed 10/28/19 Page 13 of 13


 1
                                        V. PRAYER FOR RELIEF
 2   Plaintiffs pray for judgment against defendants as follows:
 3      1. For compensatory damages and other special damages according to proof;

 4      2. For general damages according to proof;
        3. For punitive damages against all individual defendants according to proof;
 5
        4. The prejudgment interest at the legal rate according to proof;
 6
        5. For costs and reasonable attorneys’ fees as provided by law; and
 7
        6. For such other relief as the Court may deem fit and proper.
 8
                                             VI. JURY DEMAND
 9        Plaintiffs demand a jury trial in this action.

10
                                                           LAW OFFICE OF STANLEY GOFF
11
     Dated: October 28, 2019                               _____/s/ STANLEY GOFF______
12                                                         STANLEY GOFF
                                                           Attorney for Plaintiff
13                                                         Brian Buster

14

15

16

17

18

19

20

21

22

23
                                                      13
24

25

26
